DETAILED ACTION
AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Applicant’s 1 FEB 2022 election (ELC.) with traverse of Species I, drawn to a method for fabricating device 1A, shown in FIGS. 1 to 6, claims 1-8 and 14-17, is acknowledged. Applicant asserts that it should be no burden to consider all claims. REM page 2. Applicant’s assertion is persuasive. Accordingly, claims 9-13 and 18-20 are hereby rejoined. Moreover, the Species restriction requirement as set forth in the Office action mailed on 13 SEP 2019 is hereby withdrawn. In view of the withdrawal of the Species restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Examiner’s Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To insure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The examiner has amended the application as follows:

B. claim 19, lines 2-3, replace “10 degree and about 80 degree” with “10 degrees and about 80 degrees”.
Remarks
This application was in condition for allowance except for the following:
A-B. typographical error. Cf. MPEP § 608.01(n). 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1-20 are allowed because the cited prior art, individually or in combination, does not disclose or suggest all of the claimed limitations noted therein. For example, the prior art does not teach: “…, performing a 180 degree rotation to the target layer; and performing a third tilted etch process on the first hard mask layer to form third openings along the first hard mask layer and adjacent to second sides of the second hard mask layers; wherein an angle of incidence of the first tilted etch process is equal to an angle of incidence of the third tilted etch process.”
Any comments considered necessary by applicant MUST be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon, Huang et al. (US 20080265317), is considered pertinent to applicants’ disclosure. Huang et al. does not teach, inter alia, performing a second tilted etch process (503 - FIG. 4) on the first hard mask layer (201) to form second 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Walter Swanson whose telephone number is (571) 270-3322. The examiner can normally be reached Monday to Thursday, 8:30 to 17:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker, can be reached at (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WALTER H SWANSON/Primary Examiner, Art Unit 2815